Appeal by the defendant from a judgment of the Supreme Court, Queens County (Braun, J.), rendered September 6, 2001, convicting him of robbery in the first degree (six counts), robbery in the second degree (six counts), burglary in the second degree, criminal pos*609session of a weapon in the third degree, unlawful imprisonment in the first degree (six counts), and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was deprived of a fair trial by prosecutorial misconduct during summation is unpreserved for appellate review (see CPL 470.05 [2]; People v Tardbania, 72 NY2d 852 [1988]; People v Balls, 69 NY2d 641 [1986]). In any event, it is without merit (see People v Chellel, 307 AD2d 974 [2003], lv denied 1 NY3d 569 [2003]; People v Russo, 201 AD2d 512 [1994], affd 85 NY2d 872 [1995]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, either are unpreserved for appellate review or without merit. Ritter, J.P., Goldstein, Crane and Rivera, JJ., concur.